Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 is objected to because of the following informalities:  in the third from last line the claim recites “wherein PPTC material comprises.” This is missing an article (“the”).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 10, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “comprising a carbon filler and/or conductive ceramic component, disposed as a plurality of carbon particles….” It is unclear how the conductive ceramic component could be disposed as a plurality of carbon particles.
Claim 6 recites “the plane of the heater body.” There is insufficient antecedent basis for this limitation in the claim. 
Claim 10 recites “in a range of 2mm.” This is not a range. Further clarification is required.
Claim 11 recites “such as Al.2.O.3 or AlN.” The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 12-14, 16 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by Richmond et al. (US 2018/0263082 A1, hereinafter “Richmond”).
Regarding claim 1, Richmond discloses a resistance heater [102, Fig. 1, described as a heater in Par. 0020], comprising: 
a polymer positive temperature coefficient (PPTC) material [“housing 102 may be [made of] an electrically conductive plastic material…that has a positive temperature coefficient (PTC) property….[such material may be] a highly crystalline polymer base material…exhibit[ing] this PTC property,” Par. 0022], arranged in a ring shape [the circled portion of housing 102 which extends around opening 108; see Annotated Fig. 1] that defines a heater body [herein defined as the portion of the housing 102 which forms an annular shape around opening 108, circled in Annotated Fig. 1 below]; and 

    PNG
    media_image1.png
    433
    769
    media_image1.png
    Greyscale

an electrode assembly [two electrodes 106], comprising two or more electrodes [106] arranged in contact with the heater body at two or more locations [electrodes 106 connect the housing 102 to an electrical power supply, as in Par. 0020; the electrodes are thus electrically in contact with the annular body cited above], 
wherein (the) PPTC material comprises: a polymer matrix [“a highly crystalline polymer base material…exhibit[ing] this PTC property,” Par. 0022], the polymer matrix defining a PPTC body [102]; and a conductive filler component [“conductive [filler] particles such as carbon black particles, graphene particles, fullerene particles, carbon nanotubes….” Par. 0018], disposed in the polymer matrix [Par. 0018].  
Regarding claim 12, Richmond discloses a camera [100, Fig. 1, which is a camera as described in Par. 0002], comprising: 
a transparent lens portion [110 is a “transparent” (Par. 0025) window which is a “lens portion” because it is a piece of transparent material with two opposite regular surfaces that is used combined in an optical instrument for forming an image, and by covering the lens of the camera allows light to be focused by the lens itself to enter the camera; note that the word “portion” means that the lens portion need not be itself, specifically, a lens]; and 

    PNG
    media_image2.png
    433
    853
    media_image2.png
    Greyscale

a resistance heater, disposed on a periphery of the transparent lens portion [Fig. 1 shows the heater, as defined in claim 1 above], and formed substantially as set forth with respect to claim 1 above, wherein, furthermore, the electrode assembly comprises a bottom electrode on a first side of the heater body, and a top electrode, disposed on a second side of the heater body, opposite the first side [see Annotated Fig. 1-B above].  
Regarding claims 2 and 13, Richmond discloses the ring shape comprises a circular ring [see Annotated Fig. 1 above].
Regarding claims 3 (as best understood) and 14, Richmond discloses the conductive filler component comprising a carbon filler disposed as a plurality of carbon particles within the polymer matrix [Par. 0018 describes the carbon filler disposed in the polymer body; the body is described in Par. 0022 as a polymer matrix].  
Regarding claims 5 and 16, Richmond discloses the conductive filler comprising a graphene filler component, and/or a carbon nanotube filler component [“conductive [filler] particles such as…graphene particles, …carbon nanotubes….” Par. 0018]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-7, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0041630A1) in view of Richmond.
Regarding claim 1, Park discloses a resistance heater [400, Fig. 11, shown in more detail in Fig. 1, described as a heater in Par. 0048], comprising: 

    PNG
    media_image3.png
    500
    506
    media_image3.png
    Greyscale

a 
an electrode assembly [two electrodes 110, 120], comprising two or more electrodes [110,120] arranged in contact with the heater body at two or more locations [electrodes 106 contact the heater body 200 at two respective locations as shown in Fig. 1].

    PNG
    media_image4.png
    491
    590
    media_image4.png
    Greyscale

Park fails to disclose the PTC material being a PPTC material.
However, Richmond teaches, in a resistance heater for a camera, a PTC material which is a PPTC material, wherein (the) PPTC material comprises: a polymer matrix [“a highly crystalline polymer base material…exhibit[ing] this PTC property,” Par. 0022], the polymer matrix defining a PPTC body [102]; and a conductive filler component [“conductive [filler] particles such as carbon black particles, graphene particles, fullerene particles, carbon nanotubes….” Par. 0018], disposed in the polymer matrix [Par. 0018]. Richmond teaches that, because the PPTC material undergoes a phase change at around 60.deg.C  after which temperature is “fairly constant” [Richmond Par. 0023], this is a suitable regulation temperature for the specific purpose of heating a camera lens to remove ice or condensation [Richmond Par. 0020]. Thus,  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Park by replacing the PTC heater body of Park with a PPTC material as taught by Richmond, because this amounts to a simple substitution of one PTC heater body material for another, known in the art, with predictable results (heating the lens to remove ice or condensation).
Regarding claim 12, Park discloses a camera [Fig. 11, “camera module” 950], comprising: 
a transparent lens portion [lens 930]; and 

    PNG
    media_image5.png
    500
    590
    media_image5.png
    Greyscale

a resistance heater [400], disposed on a periphery of the transparent lens portion [Fig. 11], and Park-Richmond discloses the heater formed substantially as set forth with respect to claim 1 above, wherein, furthermore, the electrode assembly comprises a bottom electrode [110] on a first side of the heater body [lower semicircle of the ring in Fig. 1], and a top electrode [120], disposed on a second side of the heater body, opposite the first side [the upper semicircle of the ring in Fig. 1].  
Regarding claims 2 and 13, Park discloses the ring shape comprises a circular ring [Fig. 1 and Par. 0057].
Regarding claims 3 (as best understood) and 14, Park fails to disclose the carbon particles in a polymer matrix. Richmond teaches the conductive filler component comprising a carbon filler disposed as a plurality of carbon particles within the polymer matrix [Par. 0018 describes the carbon filler disposed in the polymer body; the body is described in Par. 0022 as a polymer matrix].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Richmond by selecting a heater with a carbon filler disposed as a plurality of carbon particles within the polymer matrix because this amounts to a simple substitution of one PTC heater body material for another, known in the art, with predictable results (heating the lens to remove ice or condensation).
Regarding claims 5 and 16, Park fails to teach the graphene/carbon nanotube filler. Richmond teaches the conductive filler comprising a graphene filler component, and/or a carbon nanotube filler component [“conductive [filler] particles such as…graphene particles, …carbon nanotubes….” Par. 0018]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Richmond by selecting a heater with a graphene or carbon nanotube conductive filler as taught by Richmond because this amounts to a simple substitution of one PTC heater body material for another, known in the art, with predictable results (heating the lens to remove ice or condensation).
Regarding claims 6 and 15, Park discloses a first lead and a second lead, electrically connected to the electrode assembly, the first lead and the second lead extending perpendicularly to the plane of the heater body [see Annotated Fark Figs. 1 and 11, copied below. Fig. 11 shows the lead portions extending perpendicularly to the plane of the heater body, with the first lead/second lead individually depicted in Fig. 1]. 

    PNG
    media_image6.png
    491
    590
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    500
    590
    media_image7.png
    Greyscale

 
Regarding claim 7, Park discloses the two or more electrodes comprise a top electrode and a bottom electrode, the top electrode and the bottom electrode being arranged generally in a ring shape [see Annotated Fig. 1 above. The electrodes are in a “generally” ring shape as they are formed as a part of a ring].  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richmond or Park in view of Richmond, as applied to claim 1 above, and further in view of Fu et al. (US 2018/0186964 A1, hereinafter “Fu”).
Regarding claim 4, Park-Richmond fail to disclose (Richmond fails to disclose) the volume percentage of the polymer matrix. However, Fu teaches, in a PPTC resistor, a volume percentage of polymer matrix is between 50~99% [see Par. 0005 which teaches a polymer ratio of between 35 and 65%].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Park/Richmond by configuring the PPTC resistor material of Richmond to have 35-65% polymer matrix by volume as taught by Fu because this has been shown to be a composition which allows the material to exhibit the desired PTC effects while having “excellent processing performance, and stable electrical performance” [Fu Par. 0004]. Note that the prior art teaches a range which overlaps with the claimed range, and being narrower than the claimed range discloses with specificity sufficient to anticipate the claimed range. See MPEP 2131.03.

Claim(s) 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Richmond, as applied to claim 7 above, and further in view of Park, embodiment in Fig. 7.
Regarding claim 8, Park-Richmond fail to disclose the electrodes having two segments each. However, in a different embodiment, Park teaches the top electrode and the bottom electrode each includes two segments [top electrode has segments 532 an d534; bottom electrode has segments 512 and 514], separated by a first gap [the gap where 540 is located] and a second gap [the gap where 520 is located], wherein the first gap and the second gap correspond to first exposed region and a second exposed region of the heater body [520 and 540 are exposed regions of the heater body in Fig. 7; see Pars. 0084,0094].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the invention of Park-Richmond by configuring each electrode to have two segments with a gap as taught by Park, embodiment in Fig. 7, because this configuration allows the “heating characteristics” to be “variably realized by changing contact conditions between the first and second electrode patterns…[or the] third and fourth electrode patterns [respectively],” [Park Par. 0113].

Claim(s) 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Richmond, as applied to claim 1 above, and further in view of Chu et al. (US 2012/0170119 A1, hereinafter “Chu”).
Regarding claim 9, Park teaches that “The thin film heating body (200) may include a PTC (Positive Temperature Coefficient) material, and may be manufactured in a shape of a semiconductor device,” [Par. 0060], but it is not clear what this means. However, Chu teaches, for a heater for a camera device, the heater body is disposed on a printed circuit board (PCB) substrate [Par. 0021] , the PCB substrate being arranged in a ring shape [10, Fig. 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of Park-Richmond by disposing the heater body on a printed circuit board as taught by Chu because it amounts to a simple substitution of one substrate type [the insulating base film 310 of Park] for another known in the art [a PCB] with predictable results [the circuit board will be insulating as well and will allow for any desired electronic components to be added].  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Richmond and Chu, as applied to claim 9 above, and further in view of Blok (US 2002/0177644 A1) and Lochmann et al. (US 2015/0327330A1, hereinafter “Lochmann”).
Regarding claim 10, as best understood, the modified Park discloses the apparatus set forth above, but fails to disclose the thickness of the heater body, electrode assembly, and PCB substrate. 
Blok teaches, in a PPTC heater, the heater body and the electrode assembly together comprising a thickness in a range of (herein interpreted as “approximately”) 2 mm [the PTC element may have a thickness of between 0.1 and 2.0 mm, and the electrode thickness of “less than 1 mm.” [Pars. 0028 and 0029]. These two measurements combine to yield a range of thicknesses which includes 2.0 mm, and thus anticipates the claimed 2 mm; see MPEP 2131.03.] It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Park such that the PTC heater and electrode have a thickness of 2 mm as taught by Blok because these measurements are recognized in the art as yielding desirable and suitable results [see Blok Par. 0028, 0029].
Lochmann teaches, in a heater on a PCB, the PCB substrate comprising a thickness less than 1 mm [Par. 0021: the PCB can have a thickness of 0.3mm to 5mm, which overlaps with the claimed range; the paragraphs states that thinner circuit boards are used when e.g. flexibility is desired, as in Chu cited above. see MPEP 2131.03.]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Park by configuring the PCB to have a thickness of less than 1mm as taught by Lochmann because this allows the circuit board to have flexibility while still supporting the heating elements [Lochmann Par. 0021].

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Richmond and Chu, as applied to claim 9 above, and further in view of Benda et al. (US 2011/0315672 A1, hereinafter “Benda”).
Regarding claim 11, the modified Park discloses the apparatus set forth above, but fails to disclose the material of the PCB. However, Benda teaches, in a heater, a PCB substrate comprising FR4 [Par. 0059]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify  the apparatus of the modified Park by configuring the PCB material to be FR4 as taught by Benda because this material is well known in the art as being suitable for PCB manufacture, and furthermore has electrically insulative properties [Benda Par. 0085] which is desirable in the configuration of Park.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN MCGRATH whose telephone number is (571)270-0674. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E MCGRATH/Primary Examiner, Art Unit 3761